DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 4/19/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al. (7,536,924, hereinafter Schmitz).
 	Regarding claim 1, Schmitz discloses an apparatus comprising a central portion 36 (See Fig. 1) that is configured to be subjected to a first force and a second force, wherein a first frequency of the first force is lower than a second frequency of the second force, at least one fixing portion 18, at least one first sensing portion 14  having a first natural frequency, wherein the at least one first sensing portion is connected to the central portion, a second sensing portion 16 having a second natural frequency, wherein the second sensing portion is connected to the at least one first sensing portion and connected to the at least one fixing portion, at least one first electromechanical element 62, 64 disposed on the at least one first sensing portion and configured to measure a first vibration amplitude of the at least one first sensing portion, and at least one second electromechanical element 58, 60 disposed on the second sensing portion and configured to measure a second vibration amplitude of the second sensing portion, wherein when the central portion is subjected to the first force, the first vibration amplitude is larger than the second vibration amplitude; when the central portion is subjected to the second force, the first vibration amplitude is  smaller than the second vibration amplitude (See Figs. 1, 9 and 10, See Col. 6, lines 49 – 64 and Col. 8, lines 13 – 67).
 	Regarding claim 2, when the central portion is subjected to the first force, a first vibrational frequency generated by the at least one first sensing portion in response to the first force is substantially equivalent to the first natural frequency (See Col. 6, lines 49 – 63 and Col. 8, lines 39 - 67).  
 	Regarding claim 3, when the central portion is subjected to the second force, a second vibrational frequency generated by the second sensing portion in response to the second force is substantially equivalent to the second natural frequency (See Col. 6, lines 49 – 63 and Col. 8, lines 39 – 67). 	Regarding claim 4, when the central portion is subjected to the first force and the second force, a first vibrational frequency generated by the at least one first sensing portion is substantially equivalent to the first natural frequency, and a second vibrational frequency generated by the second sensing portion is substantially equivalent to the second natural frequency (See Col. 6, lines 49 – 63 and Col. 8, lines 39 – 67). 	Regarding claim 5, a stiffness (rigidity) of the at least one first sensing portion is lower than a stiffness of the second sensing portion (See Col. 6, lines 49 – 67 and Col. 7, lines 1 – 13 and 45 – 58).
 	Regarding claim 6, the at least one first electromechanical element 62, 64 is an accelerometer or vibration sensor (See Col. 7, lines 15 – 30 and Col. 8, lines 13 – 38). 	Regarding claim 7, the at least one second electromechanical element 58, 60 is an accelerometer or vibration sensor (See Col. 7, lines 15 – 30 and Col. 8, lines 13 – 38). 	Regarding claim 18, the second sensing portion 16 surrounds the central portion 36 (See Fig. 1).

Allowable Subject Matter
5. 	Claims 8 – 17 and 19 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments, on Pg. 8, lines 1 – 18, Pg. 9, lines 1 – 31, Pg. 10, lines 1 – 14, Pg. 11, lines 1 – 28 and Pg. 12, lines 1 – 13, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                          Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Tamura et al. (8,272,267) disclose an angular velocity sensor.
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm. 	Examiner interviews ate available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examinet’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned 1s 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 1s available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcentet.uspto.gov. Visit https://www.uspto.gov/patents /apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative, call 800-786-9199 IN USA OR CANADA) or 571- 272-1000.
/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/1/22